Case 3:19-cr-00630-B BRETEB SER TESDISERICP coer of 1 PagelD 112
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

DALLAS DIVISION

HONORABLE: Rebecca Rutherford PRESIDING: A
DEPUTY CLERK: L. Price COURT REPORTER/TAPE NUMBER: 10d. Andermoye
LAW CLERK: USPO:
INTERPRETER: Date: February 21, 2020
Cr.No.3:19-cr-00630-B *SEALED* DEFT. No.
UNITED STATES OF AMERICA §

§ yy Wwe ( -AUSA
V. § .
STEVEN DEAN ANTHONY (2) § COUNSEL FOR DEFENDANTS APPT - (A), Retd —(R), FPD — (F)

..

ARRAIGNMENT/REARRAIGNMENT
Time in Court: h

Trial Status: [1 Completed by Jury Verdict ( Continued from Previous Month CO Direct Verdict 1 Evidence Entered
O) Hung Jury CO Jury Selection Only, continued CO Jury Selection or Verdict Only (No Trial Before this Judge)

O Mistrial CO Settled/Guilty O None
Days in Trial:

Hearing Concluded: LJ Yes OJ No
CX) Defendant SWORN.

 

 

 

 

 

 

YY Avaignmment OC Rearraignment — Held on Count(s) 1,3
ofthe 27 _ count(s) EY Indictment Ol Information O Superseding Indictment [ Complaint
CO Sentencing Guidelines a DO Superséding Information-~es
(Deft enters a pleas of Biot Guilty OO Guilty [Nolo U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
O Waiver of Jury Trial FILED
XC Waiver of Indictment filed + on
C Plea Agreement accepted OC Court defers acceptance of Plea Agreement CLERK, US DISI RICT COURT
OO Plea Agreement filed (see agreement for details) CJ No Plea Agreement By,
LJ Plea Agreement included with Factual Resume. a
0 Factual Resume filed. ™
DO Sentencing set Date: Time:
O) Trial set for Date: Time:
Pretrial motions due: Discovery motions/Government Responses due:
O Orders for PSI, Disclosure Date and Setting Sentencing entered.
OD PSI waiver filed. PSI due: Pre-sentence Referral Form to:
0 Deft Bond OO Set O reduced to $ O Cash OO Surety 010% OO PR

0) Deft failed to appear, bench warrant to issue.
CO Bond COvcontinued (QO forfeited
7. Custody/Detention continued.

Deft REMANDED to custody.
OTHER PROCEEDINGS:

 

 

 

 
